                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                      Case No. 14-50773-MAR
         YOLANDA R BRYANT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Krispen S. Carroll, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/27/2014.

         2) The plan was confirmed on 02/17/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/25/2018, 08/03/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,581.29.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)



  14-50773-mar        Doc 81      Filed 10/18/18     Entered 10/18/18 15:45:27         Page 1 of 4
Receipts:

       Total paid by or on behalf of the debtor             $23,154.33
       Less amount refunded to debtor                          $721.74

NET RECEIPTS:                                                                                  $22,432.59


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,888.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,439.18
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,327.18

Attorney fees paid and disclosed by debtor:                $112.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ABC AUTO FINANCE               Secured       13,631.83     13,839.52        13,839.52       7,667.42    2,068.64
ACCOUNT CONTROL SYSTEMS, INC   Unsecured          60.46           NA               NA            0.00        0.00
ALLIED INTERSTATE              Unsecured         467.99           NA               NA            0.00        0.00
AMCOL SYSTEMS                  Unsecured          50.00           NA               NA            0.00        0.00
AMERICAN ACCEPTANCE CO LLC     Unsecured         652.73        638.89           638.89           0.00        0.00
AMERIMARK PREMIER              Unsecured          59.06           NA               NA            0.00        0.00
COLORADO STUDENT LOAN/COLLEG   Unsecured      3,667.00            NA               NA            0.00        0.00
CONSUMERS ENERGY COMPANY       Unsecured         631.98        700.24           700.24           0.00        0.00
CREDIT ACCEPTANCE CORP         Unsecured     22,972.00     13,875.17        13,875.17            0.00        0.00
DIRECT TV LLC                  Unsecured         604.00        604.57           604.57           0.00        0.00
DR LEONARDS                    Unsecured         311.28           NA               NA            0.00        0.00
FARMINGTON EMERGENCY MEDICA    Unsecured            NA         509.86           509.86           0.00        0.00
HENRY FORD HEALTH SYSTEM       Unsecured          50.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE       Unsecured     15,198.00     18,028.39        18,028.39            0.00        0.00
INTERNAL REVENUE SERVICE       Priority       7,559.00       7,552.31         7,552.31           0.00        0.00
INTERNAL REVENUE SERVICE       Secured              NA       5,203.00         5,203.00      4,280.74      402.52
JEFFERSON CAPITAL SYSTEMS      Unsecured         700.00        703.33           703.33           0.00        0.00
JEFFERSON CAPITAL SYSTEMS      Unsecured      2,601.51       2,601.51         2,601.51           0.00        0.00
JP RECOVERY                    Unsecured          50.00           NA               NA            0.00        0.00
K. JORDAN                      Unsecured         272.84        272.84           272.84           0.00        0.00
LAW OFFICE OF DONALD CONRAD    Unsecured          73.74           NA               NA            0.00        0.00
MASON                          Unsecured         357.12        357.17           357.17           0.00        0.00
MICHIGAN BELL TELEPHONE CO     Unsecured            NA         265.36           265.36           0.00        0.00
MICHIGAN GUARANTY AGENCY       Unsecured      8,284.00       9,519.36         9,519.36           0.00        0.00
MMCC                           Unsecured         379.70        379.70           379.70           0.00        0.00
NAVIENT SOLUTIONS INC          Unsecured      7,803.00     35,998.10        35,998.10            0.00        0.00
NORTHWEST DERMATOLOGY GRP, P   Unsecured          35.00           NA               NA            0.00        0.00
RELIABLE AUTO FINANCE          Unsecured      9,650.00            NA               NA            0.00        0.00
SALLIE MAE/DEPT OF EDUCATION   Unsecured      5,839.00            NA               NA            0.00        0.00
SALLIE MAE/DEPT OF EDUCATION   Unsecured      5,625.00            NA               NA            0.00        0.00
SALLIE MAE/DEPT OF EDUCATION   Unsecured      3,499.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)



 14-50773-mar      Doc 81      Filed 10/18/18       Entered 10/18/18 15:45:27                 Page 2 of 4
Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
SALLIE MAE/DEPT OF EDUCATION   Unsecured      1,905.00            NA           NA             0.00        0.00
STATE OF MICHIGAN              Unsecured     64,860.00     52,008.00     52,008.00            0.00        0.00
STATE OF MICHIGAN              Unsecured            NA     12,500.65     12,500.65            0.00        0.00
STATE OF MICHIGAN CD           Unsecured            NA         377.90       377.90            0.00        0.00
STATE OF MICHIGAN CD           Priority       5,686.38       2,702.48     2,702.48            0.00        0.00
STATE OF MICHIGAN CD           Secured              NA       5,699.11     5,699.11       3,686.09         0.00
TRUMBULL MET LIFE              Unsecured            NA       2,371.47     2,371.47            0.00        0.00
WILLIAM BEAUMONT HOSPITAL      Unsecured          58.74           NA           NA             0.00        0.00
WOODCREST APARTMENTS           Secured              NA            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $13,839.52          $7,667.42              $2,068.64
      All Other Secured                               $10,902.11          $7,966.83                $402.52
TOTAL SECURED:                                        $24,741.63         $15,634.25              $2,471.16

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                  $0.00               $0.00
       Domestic Support Ongoing                            $0.00                  $0.00               $0.00
       All Other Priority                             $10,254.79                  $0.00               $0.00
TOTAL PRIORITY:                                       $10,254.79                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $151,712.51                  $0.00               $0.00


Disbursements:

       Expenses of Administration                           $4,327.18
       Disbursements to Creditors                          $18,105.41

TOTAL DISBURSEMENTS :                                                                       $22,432.59




UST Form 101-13-FR-S (09/01/2009)



 14-50773-mar       Doc 81     Filed 10/18/18       Entered 10/18/18 15:45:27              Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/18/2018                             By:/s/ Krispen S. Carroll
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)



  14-50773-mar         Doc 81      Filed 10/18/18      Entered 10/18/18 15:45:27           Page 4 of 4
